DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the amendment, filed 2/8/22, with respect to claims 1, 5, 9-13, and 16-22 have been fully considered and are persuasive.  The 35 U.S.C. 102 rejections of claims 1, 5, 11-13, 16, and 17 has been withdrawn. 

Allowable Subject Matter
Claims 1, 5, 9-13, and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	In regard to claims 1, 12, 13, 16, and 17, the prior art does not disclose an image processing apparatus, method, or medium with the combination of limitations specified in the claimed invention, specifically the limitations of:
a selection circuit that selects an image signal for a single frame from among the image signals for a predetermined plural number of frames, based on the evaluation values, wherein the control circuit outputs the selected image signal via an external device to the second signal processing circuit and outputs the remaining image signals to the second signal processing circuit not via the external device, wherein the external device performs image processing on the selected image signal and then outputs the selected image signal to the second signal processing circuit, and wherein the second 
	In regard to claims 5, 11, 18, 21, and 22, the prior art does not disclose an image processing apparatus, method, or medium with the combination of limitations specified in the claimed invention, specifically the limitations of:
wherein the first signal processing circuit stores the image signals of the predetermined plural number of frames in a storage circuit, and outputs the image signals to the second signal processing circuit by reading out the image signals according to the order controlled by the control circuit, and wherein a date rate at which the image signals are read out from the storage circuit is determined according to a processing data rate of the second signal processing circuit, as stated in claim 5, and similarly stated in claims 21 and 22.
	In regard to claims 9, 10, 19, and 20, the prior art does not disclose an image processing apparatus, method, or medium with the combination of limitations specified in the claimed invention, specifically the limitations of:
a selection circuit that selects an image signal for a single frame from among the image signals for a predetermined plural number of frames, based on the evaluation values, wherein the encoding circuit does not encode the selected image signal or encodes the selected image signal so that degradation of the image quality to be less than when encoding the remaining image signals, and wherein the control circuit controls the order according to which the image signals of the predetermined plural number of frames are .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs